[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS
                                                                   FILED
                       FOR THE ELEVENTH CIRCUIT COURT OF APPEALS
                                                U.S.
                        ________________________ ELEVENTH CIRCUIT
                                                                 FEB 2, 2011
                                No. 09-16348                     JOHN LEY
                                                                   CLERK
                          ________________________

                     D. C. Docket No. 08-61618-CV-CMA

ROLYN COMPANIES,INC.,

                                                    Plaintiff-Counter-
                                                    Defendant-Appellant,

                                     versus

R & J SALES OF TEXAS, INC.,
d.b.a Precision Restoration and Roofing,
ADMIRAL INSURANCE COMPANY

                                                    Defendants-Appellees,

CRUM & FORSTER SPECIALTY INSURANCE COMPANY,

                                                    Defendant-Counter-
                                                    Claimant-Appellee.

                          _______________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        _________________________

                               (February 2, 2011)
Before BARKETT, MARCUS Circuit Judges, and RESTANI,* Judge.

PER CURIAM:

       This case involves an insurance coverage dispute arising from certain

damage to a residential building caused by heavy rain. Following a 2005

hurricane, the building association, Stonebridge Gardens in Lauderhill, Florida,

hired Plaintiff Rolyn Companies, Inc. (“Rolyn”), a general contractor specializing

in disaster-recovery construction, to repair its buildings. Rolyn retained a roofing

subcontractor, R & J Sales of Texas, Inc. d/b/a Precision Restoration and Roofing

(“Precision”), to repair the roofs. Due to Precision’s alleged faulty workmanship,

water intrusion damaged the interior of Building 2800 during a heavy rain. Rolyn

repaired the interiors of all units of Building 2800 at a cost of over $1,300,000.

       Rolyn filed suit against Precision for breach of contract, and against two

insurance companies, Defendant Crum & Forster Specialty Insurance Company

(“Crum & Forster”) and Defendant Admiral Insurance Company (“Admiral”),

seeking a declaration that insurance policies issued by the companies required

them to defend and indemnify Rolyn and to reimburse Rolyn for any expenses or

damages incurred. The district court granted summary judgment to the insurance



       *
          Honorable Jane A. Restani, Judge of the United States Court of International Trade,
sitting by designation.

                                                2
defendants upon determining that Rolyn was not covered under either insurance

policy.

       We review the district court’s grant of summary judgment de novo, drawing

all facts and inferences in the light most favorable to the non-moving party. Dyer

v. Lee, 488 F.3d 876, 878 (11th Cir. 2007).

       Rolyn raises four issues on appeal. First, Rolyn argues that the district court

erred in finding that the “voluntary payments” exclusion in the Crum & Forster

commercial general liability (“CGL”) policy applied, thus precluding coverage

under that policy. Second, Rolyn argues that the district court erred by concluding

that exclusions related to asbestos and mold also precluded coverage under the

Crum & Forster policy. Third, Rolyn argues that the district court erred in

determining that Rolyn is not an “additional insured” under the Admiral policy,

thus precluding coverage under that policy. Fourth, Rolyn argues that the district

court erred in determining that coverage under the Admiral policy was also

precluded by policy exclusions related to roofing operations. Upon review of the

parties’ briefs and the record on appeal, we agree with the district court that

summary judgment was proper as to each Defendant. We now address each policy

in turn.

                         I. CRUM & FORSTER POLICY

                                          3
          Because this is a diversity case, Florida law governs the scope of the Crum

& Forster CGL policy. Davis v. Nat’l Med. Enters., Inc., 253 F.3d 1314, 1319 n.6

(11th Cir. 2001). The Florida Supreme Court has stated: “Our interpretation of

insurance contracts, such as the CGL policies in this case, is governed by

generally accepted rules of construction. Insurance contracts are construed

according to their plain meaning, with any ambiguities construed against the

insurer and in favor of coverage.” U.S. Fire Ins. Co. v. J.S.U.B., Inc., 979 So. 2d
871, 877 (Fla. 2007).

          The Crum & Forster policy contains a voluntary-payment provision, which

states:

          2. Duties In The Event Of Occurrence, Offense, Claim Or Suit
          ....
          d. No insured will, except at that insured’s own cost, voluntarily make
          a payment, assume any obligation, or incur any expense, other than
          for first aid, without our consent.

Rolyn Cos. v. R & J Sales of Tex., Inc., 671 F. Supp. 2d 1314, 1326–27 (S.D. Fla.

2009). The district court held that this provision precluded Rolyn from recovering

costs it incurred when it repaired Building 2800 because Rolyn did not seek Crum

& Forster’s consent before voluntarily incurring those costs. Rolyn Cos., 671 F.

Supp. 2d at 1330. We agree.

          As one Florida court has said regarding voluntary-payment provisions such

                                             4
as the one at issue here:

      While an insured is free to enter into a reasonable settlement when its
      insurer has wrongfully refused to provide it with a defense to a suit,
      we find that the insured is not similarly free to independently engage
      in such settlements where, as here, the insurer had not declined a
      defense to suit. Consequently, . . . the insured’s failure to comply with
      the relevant policy provisions relieved the insurer of its obligations under
      the policy . . . .

Am. Reliance Ins. Co. v. Perez, 712 So. 2d 1211, 1212–13 (Fla. Dist. Ct. App.

1998) (brackets omitted). Thus, a voluntary-payment provision, such as the one at

issue here, “requires the insured to obtain the insurer’s consent before settling.”

Id. at 1213.

      Here, Rolyn did not obtain Crum & Forster’s consent before incurring costs

with regard to Building 2800. Although Rolyn argues that it was legally obligated

to address the damage caused by its subcontractor, Precision, we agree with the

district court that the costs incurred by Rolyn to repair the damage were not

incurred “‘involuntarily because of circumstances beyond [Rolyn’s] control,’ such

as ‘a situation requiring immediate response to protect its legal interests.’” Rolyn

Cos., 671 F. Supp. 2d at 1327 (quoting Jamestown Builders, Inc. v. Gen. Star

Indem. Co., 91 Cal. Rptr. 2d 514, 518 (Cal. Ct. App. 1999)). There is no

indication in the record that Rolyn was required to respond immediately to fix the

damage, and, in fact, in the time between the damage and the repairs, Rolyn

                                          5
worked with Precision for several months to try to get Precision to repair the

damage. Accepting Rolyn’s broad definition of “legally obligated” would

effectively delete the voluntary-payment provision from the policy. See Moore v.

State Farm Mut. Auto. Ins. Co., 916 So. 2d 871, 877 (Fla. Dist. Ct. App. 2005)

(“We will not interpret a contract in such a way as to render provisions

meaningless when there is a reasonable interpretation that does not do so.”).

       The action of Rolyn here falls into the category of failing to cooperate with

the insurer. Such a “failure which constitutes a material breach and substantially

prejudices the rights of the insurer in defense of the cause will release the insurer

of its obligation to pay.” Mid-Continent Cas. Co. v. Am. Pride Bldg. Co., LLC,

601 F.3d 1143, 1150 (11th Cir. 2010) (internal quotation marks omitted) (quoting

Ramos v. Nw. Mut. Ins. Co., 336 So. 2d 71, 75 (Fla. 1976)). It appears obvious

that completing the repair without consent would have a material effect on

potential litigation, including settlement thereof. In any case, the district court was

not called upon to resolve any issue of prejudice to the insurer, because such issue

was not raised, as appellant’s counsel stated at oral argument.1

       Moreover, Rolyn was also not excused from seeking Crum & Forster’s



       1
         Counsel also stated that there is no claim of an implied consent by Crum & Forster to
the repairs.

                                                6
consent due to “the insurer’s refusal to defend in a lawsuit to establish liability.”

Jamestown Builders, 91 Cal. Rptr. 2d at 517. Crum & Forster never wrongfully

refused to provide Rolyn with a defense to any suit, and, in fact, Crum & Forster

defended Rolyn in a suit by the owner of one of Building 2800’s units. Thus,

Rolyn had time to obtain Crum & Forster’s consent before incurring these costs,

and nothing in the record provides an excuse for its failure to obtain such consent.

Because Rolyn failed to obtain Crum & Forster’s consent before incurring costs to

repair Building 2800, we agree with the district court that the voluntary-payment

provision of the Crum & Forster policy bars recovery.2

                                  II. ADMIRAL POLICY

       Under Florida law, “the laws of the jurisdiction where the contract was

executed govern interpretation of substantive issues regarding the contract.”

Lumbermens Mut. Cas. Co. v. August, 530 So. 2d 293, 295 (Fla. 1988).

Therefore, because Precision’s Admiral insurance policy was executed in Texas,

Texas law governs whether Rolyn is entitled to recover under that policy as an

additional-insured and whether exclusions apply. The parties do not assert any



       2
         Because we agree that the CGL policy’s voluntary-payment provision precludes
recovery of any of the costs incurred by Rolyn to repair damages to the building at issue, we need
not reach Rolyn’s objection to the district court’s determination that damages were also barred by
exclusions in the policy related to asbestos and mold.

                                                7
significant difference between Florida and Texas law.

      We conclude that the district court properly decided that the Roofing

Operations Exclusion in the Admiral policy precluded coverage by Admiral. It

reads as follows:

      ROOFING OPERATIONS – LIMITATION OF COVERAGE
      ....
      This insurance does not apply to “property damage” to any building,
      structure or the contents thereof, caused by your failure or the failure
      of any subcontractor working on your behalf:

      1. To properly cover any unfinished roof or section of roof during
      the course of roofing operations against the influx of wind, rain, sleet,
      hail, snow or any other substance.

Rolyn Cos., 671 F. Supp. 2d at 1336–37.

      Rolyn does not dispute that at the time of the rain event at issue, the roof

was yet to be completed with “tapered roof insulation, at least one more layer of

felt to be ‘mopped in,’ a termination bar and counter-flashings.” App. Reply Br.

25 (quoting Admiral Ans. Br. 15). Rather, the argument is that Precision would

not be expected to place a tarp over the roof at this “dried in” stage. Thus, there is

no genuine issue of fact that the roof was “unfinished” when a heavy rain caused

the damage. While the roof may have been “dried in,” it was not “properly

covered” so as to prevent rain incursion. Therefore, summary judgment in favor




                                          8
of Admiral was property granted.3

       For the foregoing reasons, we affirm the judgment of the district court.

       AFFIRMED.




       3
         Because Admiral is entitled to judgment as a matter of law on the Roofing Operations
Exclusion in the Admiral policy, we need not address the additional-insured issue.

                                              9